DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 3, 2020.
Claims 1-18 and 23-24 are pending.
Claims 1-18 and 23-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed December 3, 2020, with respect to the claim interpretation and rejection of Claims 23 and 24 under 35 U.S.C. 112(f) and 35 U.S.C. §112(b) have been fully considered and are persuasive.  The claim interpretation and rejection of Claims 23 and 24 under 35 U.S.C. 112(f) and 35 U.S.C. §112(b) has been withdrawn in view of the amendment.

Applicant’s arguments, see page 7, filed December 3, 2020, with respect to the rejection of Claims 17 and 18 under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of Claims 17 and 18 under 35 U.S.C. §101 has been withdrawn. 

Applicant's arguments, see page 8-11, filed December 3, 2020, with respect to the rejection of Claims 1, 17 and 23 under 35 U.S.C. §103 as being unpatentable over Si in view of Islam have been fully considered but they are not persuasive.

A. Applicant argues as follows:
Independent claims 1, 17 and 23 recite features that distinguish over the applied references. For example, claim 1 recites, among other features, "cause transmission of a physical random access channel (PRACH), based on the first and second system information, to trigger a transmission of a tracking reference signal (TRS) by the gNB." Independent claims 17 and 23similar features using their respective language. At least these features are neither disclosed nor suggested by the applied references.
Si not only "fails to explicitly disclose a PRACH to trigger a transmission of a tracking reference signal (TRS) by the gNB" (as the Office Action states on page 10), but it appears to discuss the opposite. For example, Si states that "[i]n some embodiments, the RF transceiver 310 [of a UE] is capable of receiving, from the BS, an RMSI content including at least one of configuration information or part of the configuration information for TRS over a physical downlink shared channel (PDSCH) and transmitting, to the BS, the PRACH preamble based on the PRACH information." (Si,   76; see also   61.) In other words, in contrast to the claimed UE transmitting "a physical random access channel (PRACH) ... to trigger a transmission of a tracking reference signal (TRS) by the gNB," Si states that its UE first receives at least one of configuration information or part of the configuration information for TRS from an eNB and then sends PRACH to the eNB. 


Examiner respectfully disagrees. Prior art reference Si discloses reception of synchronization signals by a user equipment which can be used for coarse timing and frequency acquisitions as well as detecting the cell ID associated with a service (Figure 1, 3, 11 and 13; Paragraph [0123 and 0129]). Based on the received synchronization signals information the user equipment detects and decodes first broadcast system information (Paragraph [0253]) and acquires based on the first system information second system information (Paragraph [0067, 0082 and 0174]). As discussed in Paragraph [0174] NR-PBCH indicates part of the minimum system information (MIB) and the RMSI is carried in the PDSCH, where the RMSI transmission configuration is to use the control resource set, e.g., PDCCH, to indicate the scheduling information of the PDSCH. The NR-PBCH indicate UEs where to find the control resource set. After detecting the PDCCH, the UEs can get the RMSI in the scheduled PDSCH. 
As disclosed in Paragraph [0061, 0076, 0253 and 0262-0265] the RF transceivers 210a-210n are capable of transmitting, to a UE, an RMSI content including at least one of configuration information or part of the configuration information for TRS over a physical downlink shared channel (PDSCH) and receiving, from the UE, the PRACH preamble based on the PRACH information.  That is the UE receives various system information which is decoded 
Si fails to explicitly disclose a PRACH to trigger a transmission of a tracking reference signal (TRS) by the gNB.
However, Islam more specifically teaches a PRACH to trigger a transmission of a tracking reference signal (TRS) by the gNB. As Applicant correctly notes prior art reference Si is directed to tracking reference signals. Prior art reference Islam is discloses beam refinement reference signals. As stated in Islam in Paragraph [0007-0008] “the base station may transmit a beam refinement request signal so that the UE may track "fine" beams. If a "coarse" beam identified by the UE changes, the UE may need to inform the base station so that the base station may train one or more new "fine" beams for the UE”, “In an aspect, the performance of the beam tracking includes one or more of: transmitting at least one beam reference signal (BRS); receiving, from the UE, a first indication of a first beam index based on the at least one BRS; transmitting, based on the first indication of the first beam index, at least one beam refinement reference signal (BRRS)” (Emphasis in bold added). 
That is although the reference signals are named differently and not specifically named a “Tracking reference signal” it is still a reference signal used for tracking and to keep synchronization between the base station and the user equipment.
Islam particularly discloses where utilizing a PRACH transmission the user equipment may include and send a beam refinement reference signal request to the base station. Paragraph [0007-0010 and 0055] discloses where the PRACH allows the UE to perform initial system access and achieve UL synchronization; A request to change the active beam, the request indicating a beam index corresponding to a second beam and change the active beam to the 
Further Paragraph [0089] “The first indication may include a request to transmit a BRRS. The BRRS may be UE-specific. One of ordinary skill would appreciate that the BRRS may be referred to by different terminology without departing from the present disclosure, such as a beam refinement signal, a beam tracking signal, or another term.” Paragraph [0091-0092] “The base station 502 may receive the first indication 560. In one aspect, the first indication 560 may include a beam adjustment request (BAR) (e.g., a request for beam tracking, a request for a BRRS, a request for the base station to start transmitting on an indicated beam index without any further beam tracking, and the like).” (Emphasis in bold added). 
That is Islam discloses the transmission of a beam reference signal request using a PRACH. The PRACH beam refinement reference signal request triggers the transmission of reference signals for tracking and beam refinement.
Islam provides a solution which enables providing a physical random access channel that allows the UE to perform initial system access and achieve UL synchronization such that the UE determines an optimal transmit direction of the base station and an optimal receive direction of the UE corresponding to a strong synchronization/discovery signal when the strong synchronization/discovery signal is detected. The method allows the base station and the UE to determine configuration information or millimeter wave network access configuration 

B. Applicant Further argues as follows:
Additionally, even assuming that the Office Action's analogy of Islam is correct (which Applicant does not concede), there is no reason to modify Si's UE receiving configuration information for TRS with Islam's beam refinement reference signal (BRRS) technique. First, Si is directed to tracking reference signal (TRS) and Islam is directed to beam refinement reference signal (BRRS).

Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Prior art reference Islam is directed to a system and method for beam management.  As Applicant correctly notes prior art reference Si is directed to tracking reference signals. Prior art reference Islam is discloses beam refinement reference signals. As stated in Islam in Paragraph [0007-0008] “the base station may transmit a beam refinement request signal track "fine" beams. If a "coarse" beam identified by the UE changes, the UE may need to inform the base station so that the base station may train one or more new "fine" beams for the UE”, “In an aspect, the performance of the beam tracking includes one or more of: transmitting at least one beam reference signal (BRS); receiving, from the UE, a first indication of a first beam index based on the at least one BRS; transmitting, based on the first indication of the first beam index, at least one beam refinement reference signal (BRRS)” (Emphasis in bold added).
That is although the reference signals are named differently and not specifically named a “Tracking reference signal” does not prevent teaching, suggestion, or motivation to combine the references. Further Islam provides a solution which enables providing a physical random access channel that allows the UE to perform initial system access and achieve UL synchronization such that the UE determines an optimal transmit direction of the base station and an optimal receive direction of the UE corresponding to a strong synchronization/discovery signal when the strong synchronization/discovery signal is detected. The method allows the base station and the UE to determine configuration information or millimeter wave network access configuration information or information for adjusting beam sweeping periodicity and information regarding overlapping coverage for predicting a handoff to another base station. As disclosed in Islam Abstract; Paragraph [0002-0007] and further in Paragraph [0069].

C. Applicant further argues as follows:
Second, Si is clear that its UE first receives at least one of configuration information or part of the configuration information for TRS from an eNB and then sends PRACH to the eNB. There is no reason to reverse Si's method with Islam's beam 
A person of ordinary skill in the art would have not been motivated to use Islam's beam refinement reference signal (BRRS) technique in Si's UE receiving configuration information for TRS without using the claimed invention as a "blueprint," which necessarily constitutes impermissible hindsight. Interconnect Planning Corp. v. Feil, 774 F.2d 1132, 1138 (Fed. Cir. 1985). The only reason a person of ordinary skill in the art would combine Si and Islam is based on using the claimed invention as a "blueprint," which necessarily constitutes impermissible hindsight.

Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Prior art reference Si and Islam qualify as prior art, so one of ordinary skill in the art would recognize the obviousness based on the prior art documents themselves, not on Applicant’s disclosure.  
track "fine" beams. If a "coarse" beam identified by the UE changes, the UE may need to inform the base station so that the base station may train one or more new "fine" beams for the UE”, “In an aspect, the performance of the beam tracking includes one or more of: transmitting at least one beam reference signal (BRS); receiving, from the UE, a first indication of a first beam index based on the at least one BRS; transmitting, based on the first indication of the first beam index, at least one beam refinement reference signal (BRRS)” (Emphasis in bold added).
That is although the reference signals are named differently and not specifically named a “Tracking reference signal” does not prevent teaching, suggestion, or motivation to combine the references. Islam discloses the use of a beam refinement reference signal (Tracking reference signal) request to the base station using PRACH which following triggers the base station to transmit beam refinement reference signals (tracking reference signals) for beam refinement. This provides techniques which determine an optimal transmit direction of the base station and an optimal receive direction of the UE corresponding to a strong synchronization/discovery signal when the strong synchronization/discovery signal is detected (Islam Paragraph [0007-0010, 0055 and 0069, 0076 and 0114-0116]).
Islam provides a solution which enables providing a physical random access channel that allows the UE to perform initial system access and achieve UL synchronization such that the UE determines an optimal transmit direction of the base station and an optimal receive direction of 

All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-5, 7, 9, 10, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. U.S. Patent Application Publication 2018/0167946, hereinafter Si, in view of Islam et al. U.S. Patent Application Publication 2017/0303265, hereinafter Islam.

Regarding Claim 1, Si discloses a user equipment (UE) in a mobile communication network to communicate with a next generation Node B (gNB), the UE comprising: a memory; and processing circuitry, coupled with the memory (Abstract; Figure 1, 3 and 10-13), the processing circuitry configured to: 
cause coarse time and frequency synchronization information, obtained from primary and secondary synchronization signals (PSS/SSS), to be stored in the memory (Figure 11 and 13; Paragraph [0123 and 0139] Synchronization signals can be used for coarse timing and frequency acquisitions as well as detecting the cell identification (cell ID) associated with the serving cell); 
decode, based on the coarse time and frequency synchronization information stored in the memory, a physical broadcast channel to obtain a first system information (Paragraph [0253] After the UE detects a synchronization signal (SS) and decodes the broadcasted system information); 
acquire, based on the first system information, a second system information (Paragraph [0067 and 0082 and 0174] minimum system information (MIB) and the RMSI is carried in the 
and cause transmission of a physical random access channel (PRACH), based on the first and second system information (Paragraph [0061, 0076, 0253 and 0262-0265] After the UE detects a synchronization signal (SS) and decodes the broadcasted system information, the UE may transmit a PRACH preamble in uplink based on the PRACH Configuration Index included in SIB2 would indicate at which frame and subframe that UE is allowed to transmit a physical random access channel (PRACH) Preamble as well as the PRACH preamble type, as defined in the 3GPP LTE specification. The transmission and reception point (TRP) replies with a random access response (RAR), and the UE transmits a message 3 in the uplink), 
Si discloses the transmission and reception of synchronization information and system information in which a PRACH signal is transmitted and discusses tracking reference signals but fails to explicitly disclose a PRACH to trigger a transmission of a tracking reference signal (TRS) by the gNB.  
However, Islam more specifically teaches a PRACH to trigger a transmission of a tracking reference signal (TRS) by the gNB (Paragraph [0007-0010, 0055 and 0076] The UE may send a beam refinement reference signal request to the base station using PRACH which triggers transmission of reference signals for beam refinement; Paragraph [0114-0116] beam tracking utilizing reference signals).  


Regarding Claim 2, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the first system information is to be included in a master information block (MIB) and the second system information is to be included in one or more system information blocks (SIBs) (Si Paragraph [0133-0134 and 0179]; Islam Paragraph [0054]).

Regarding Claim 3, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the first system information is minimum system information (MSI) and the second system information is remaining minimum system information (RMSI) or other system information (OSI) (Si Paragraph [0195] minimum system information (MIB) and the RMSI).

Regarding Claim 4, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the processing circuitry is further to: obtain downlink control information (DCI) carried by physical downlink control channel (PDCCH), to schedule physical downlink shared channel (PDSCH) that is to carry the system information (Si Paragraph [0095 and 0201-0203]; Islam Paragraph [0054]);
and perform fine time synchronization and fine frequency synchronization based on the transmission of the TRS by the gNB (Si Paragraph [0123 and 0166-0167]; Islam Paragraph [0075]).

Regarding Claim 5, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the processing circuitry is further configured to: identify the TRS from the gNB; and perform, based on the TRS, fine time and frequency synchronization with the gNB, wherein the fine time and frequency synchronization is more accurate than the coarse time and frequency synchronization information (Si Paragraph [0123 and 0166-0167]; Islam Paragraph [0075]).

Regarding Claim 7, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the first and second system information and the TRS are to be received over a same bandwidth (Si Paragraph [0138] NR is using higher carrier frequency and has larger bandwidth. The minimum bandwidth for NR-PSS, NR-SSS, and NR-PBCH is larger than that of LTE).

Regarding claim 9, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the processing circuitry is further configured to: determine, based the first and second system information, a configuration of cell-specific bandwidth over which the TRS is to be received (Si Paragraph [0162] cell-specific bandwidth for tracking reference signal).

Regarding Claim 10, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam further disclose wherein the first and second system information is to be received over a first bandwidth and the TRS is to be received over a second bandwidth that is larger than the first bandwidth (Si Paragraph [0138] NR is using higher carrier frequency and has larger bandwidth. The minimum bandwidth for NR-PSS, NR-SSS, and NR-PBCH is larger than that of LTE).

Regarding Claim 17, Si discloses a non-transitory computer-readable medium comprising instructions to cause a next generation Node B (gNB), upon execution of the instructions by one or more processors (Abstract; Figure 1-3 and 10-13), to: 
transmit, by primary and secondary synchronization signals (PSS/SSS), coarse time and frequency synchronization information to a user equipment (UE) (Figure 11 and 13; Paragraph [0123 and 0139] Synchronization signals can be used for coarse timing and frequency acquisitions as well as detecting the cell identification (cell ID) associated with the serving cell); 
transmit a first system information and a second system information to the UE (Paragraph [0253] After the UE detects a synchronization signal (SS) and decodes the broadcasted system information; Paragraph [0067 and 0082 and 0174] minimum system information (MIB) and the RMSI is carried in the PDSCH, where the RMSI transmission configuration is to use the control resource set, e.g., PDCCH, to indicate the scheduling information of the PDSCH. The NR-PBCH 
and receive a physical random access channel (PRACH) from the UE (Paragraph [0061, 0076, 0253 and 0262-0265] After the UE detects a synchronization signal (SS) and decodes the broadcasted system information, the UE may transmit a PRACH preamble in uplink based on the PRACH Configuration Index included in SIB2 would indicate at which frame and subframe that UE is allowed to transmit a physical random access channel (PRACH) Preamble as well as the PRACH preamble type, as defined in the 3GPP LTE specification. The transmission and reception point (TRP) replies with a random access response (RAR), and the UE transmits a message 3 in the uplink),
and transmit the TRS to the UE (Paragraph [0162-0169] Tracking reference signal transmission).
Si discloses the transmission and reception of synchronization information and system information in which a PRACH signal is transmitted and discusses tracking reference signals but fails to explicitly disclose a PRACH to trigger a transmission of a tracking reference signal (TRS) to the UE.
However, Islam more specifically teaches a PRACH to trigger a transmission of a tracking reference signal (TRS) to the UE (Paragraph [0007-0010, 0055 and 0076] The UE may send a beam refinement reference signal request to the base station using PRACH which triggers transmission of reference signals for beam refinement; Paragraph [0114-0116] beam tracking utilizing reference signals).  


Regarding Claim 23, Si discloses a method (Abstract; Figure 1-3 and 10-13), comprising:
obtaining, by a user equipment (UE) and from primary and secondary synchronization signals (PSS/SSS), coarse time and frequency synchronization information (Figure 11 and 13; Paragraph [0123 and 0139] Synchronization signals can be used for coarse timing and frequency acquisitions as well as detecting the cell identification (cell ID) associated with the serving cell); 
decoding, by the UE and based on the coarse time and frequency synchronization information, a physical broadcast channel to obtain a master system information (MSI) (Paragraph [0253] After the UE detects a synchronization signal (SS) and decodes the broadcasted system information); 

and causing, by the UE, transmission of a physical random access channel (PRACH), based on the MSI and the one or more RMSI and OSIs (Paragraph [0061, 0076, 0253 and 0262-0265] After the UE detects a synchronization signal (SS) and decodes the broadcasted system information, the UE may transmit a PRACH preamble in uplink based on the PRACH Configuration Index included in SIB2 would indicate at which frame and subframe that UE is allowed to transmit a physical random access channel (PRACH) Preamble as well as the PRACH preamble type, as defined in the 3GPP LTE specification. The transmission and reception point (TRP) replies with a random access response (RAR), and the UE transmits a message 3 in the uplink), 
Si discloses the transmission and reception of synchronization information and system information in which a PRACH signal is transmitted and discusses tracking reference signals but fails to explicitly disclose a PRACH to trigger a transmission of a tracking reference signal (TRS) by a next generation Node B (gNB).
However, Islam more specifically teaches a PRACH to trigger a transmission of a tracking reference signal (TRS) by a next generation Node B (gNB) (Paragraph [0007-0010, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si with the teachings of Islam. Islam provides a solution which enables providing a physical random access channel that allows the UE to perform initial system access and achieve UL synchronization such that the UE determines an optimal transmit direction of the base station and an optimal receive direction of the UE corresponding to a strong synchronization/discovery signal when the strong synchronization/discovery signal is detected. The method allows the base station and the UE to determine configuration information or millimeter wave network access configuration information or information for adjusting beam sweeping periodicity and information regarding overlapping coverage for predicting a handoff to another base station (Islam Abstract; Paragraph [0002-0007]).

Regarding Claim 24, Si in view of Islam disclose the method of Claim 23. Si in view of Islam further performing fine time synchronization and fine synchronization based on the transmission of the TRS by the gNB (Si Paragraph [0123 and 0166-0167]; Islam Paragraph [0075]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Islam as applied to claim 5 above, and further in view of Seo et al. U.S. Patent Application Publication 2015/0103800, hereinafter Seo.

Regarding Claim 6, Si in view of Islam disclose the UE of Claim 5. Si in view of Islam disclose quasi-co-location parameters but fail to explicitly disclose wherein the processing circuitry is further configured to: estimate, based on the TRS, a set of quasi-co-location (QCL) parameters of a channel between the gNB and the UE.
However, Seo more specifically teaches wherein the processing circuitry is further configured to: estimate, based on the TRS, a set of quasi-co-location (QCL) parameters of a channel between the gNB and the UE (Paragraph [0179] Quasi co-location parameters and relationship with tracking reference signals in which channel estimation may be performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of Seo. Seo provides techniques which enables performing initial connection procedure in an efficient manner (Seo Abstract; Paragraph [0001-0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Islam as applied to claim 1 above, and further in view of Li et al. U.S. Patent Application Publication 2015/0334670, hereinafter Li.

Regarding Claim 8, Si in view of Islam disclose the UE of Claim 7. Si in view of Islam fail to explicitly disclose wherein the same bandwidth comprises a same number of physical resource blocks (PRBs) over which the PSS/SSS are transmitted when the gNB is in an energy-savings mode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of Li. Li provides solutions which improves synchronization performance (Li Abstract; Paragraph [0002-0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Islam as applied to claim 1 above, and further in view of Yi et al. U.S. Patent Application Publication 2019/0260530, hereinafter Yi’530.

Regarding Claim 11, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam fail to disclose wherein the TRS is received over a UE-specific bandwidth configured by radio resource control (RRC) signaling after RRC connection setup.
However, Yi’530 teaches wherein the TRS is received over a UE-specific bandwidth configured by radio resource control (RRC) signaling after RRC connection setup (Paragraph [0100, 0136, 226 and 240] UE-specific search space utilizing RRC signaling after the UE is in RRC connected state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of Yi’530. Yi’530 provides techniques which reduces user and provider costs, improves service .

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Islam as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication 2019/0058516, hereinafter Yang.

Regarding Claim 12, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam disclose periodicity of signal (Si Paragraph [0068]) but fails to explicitly disclose wherein the transmission of the PRACH is to trigger periodic transmissions of the TRS by the gNB.
However, Yang more specifically teaches wherein the transmission of the PRACH is to trigger periodic transmissions of the TRS by the gNB (Paragraph [0006-0008, 0103-0112] DL resource periodically configured to receive DL signaling including tracking reference signals in response to PRACH uplink signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of Yang provides techniques which enables efficiently performing transmitting/receiving of a wireless signal in a radio communication system (Yang Abstract; Paragraph [0003-0010]).

Regarding Claim 18, Si in view of Islam disclose the non-transitory computer-readable medium of Claim 17. Si in view of Islam disclose periodicity of signals (Si Paragraph [0068]) but fail to disclose wherein the TRS is transmitted periodically after receiving the PRACH from the UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of Yang provides techniques which enables efficiently performing transmitting/receiving of a wireless signal in a radio communication system (Yang Abstract; Paragraph [0003-0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Islam as applied to claim 1 above, and further in view of Shimezawa U.S. Patent Application Publication 2018/0279351, hereinafter Shimezawa.

Regarding Claim 13, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam  disclose wherein the TRS is received in a downlink slot in a time division duplex (TDD) system but fail to explicitly disclose wherein the slot is defined by a mathematical formula, or by interleaved orthogonal frequency-division multiple Access (OFDMA) signal structure.
However, Shimezawa teaches wherein the slot is defined by a mathematical formula, or by interleaved orthogonal frequency-division multiple Access (OFDMA) signal structure (Paragraph [0003-0038 and 0081-0088] TDD system with tracking reference signals based on different formulas to determine slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Islam as applied to claim 1 above, and further in view of Yi et al. U.S. Patent Application Publication 2017/0347335, hereinafter Yi’335.

Regarding Claim 14, Si in view of Islam disclose the UE of Claim 1. Si in view of Islam disclose wherein the TRS is a first TRS (Si Paragraph [0068]) but fail to disclose the processing circuitry is further configured to identify a second TRS for a paging message from the gNB that is sent independent from the transmission of the PRACH.
However, Yi’335 teaches the processing circuitry is further configured to identify a second TRS for a paging message from the gNB that is sent independent from the transmission of the PRACH (Paragraph [0048] Transmission of necessary tracking signal such as cell-specific reference signals with any DL data such as paging and wake-up signals. In which paging is sent independent from the PRACH signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Si in view of Islam with the teachings of Yi’335. Yi’335 provides a solution for paging a UE efficiently (Yi’335 Abstract; Paragraph [0001-0008]). 

Regarding Claim 15, Si in view of Islam and Yi’335 disclose the UE of Claim 14. Si in view of Islam and Yi’335 further disclose wherein the second TRS for the paging message is 

Regarding Claim 16, Si in view of Islam and Yi’335 disclose the UE of Claim 14. Si in view of Islam and Yi’335 further disclose wherein the second TRS for the paging message is received periodically in a fixed specified narrowband bandwidth (Yi’335 Paragraph [0049] paging of MTC UEs with narrow bandwidth).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414


/IVAN O LATORRE/Primary Examiner, Art Unit 2414